DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of fins” (claims 15, 33, 41, 59, and 67) and the “plurality of divots defined in the at least one photovoltaic cell” (claims 17, 35, and 61) must be shown or the feature canceled from the claims.  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 
Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Claim Objections
Claim 12 is objected to because of the following informalities:  the word “is” in line 2 is improper because the claim recites “outside surfaces”.  Therefore, it must be replaced with the word ‘are’.  Appropriate correction is required. 
Claim 40 is objected to because of the following informalities:  it is missing a period at the end of line 6.  Appropriate correction is required. 
Claim 94 is objected to because of the following informalities:  it is missing the word ‘and’ at the end of line 6.  Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

Claims 17, 35, and 61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter (“divots”) which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
The specification fails to disclose and properly define the “divots” according to the scope of the claimed invention. 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 17, 35, and 61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “divots” in claims 17, 35, and 61 is used by the claim to mean a “thermal transfer enhancement feature … defined in the at least one photovoltaic cell,” while the accepted meaning is “a piece of cut out of the ground by a golf club in making a stroke” or “a little piece of the earth that flies up when something sharp hits it, like an animal's sharp hooves.”  The term is indefinite because the specification does not clearly redefine the term.  As a matter of fact, the term “divots” is not present in the specification. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 8-12, 19, 23, 26-30, 37, 44, 45, 49, 52-56, 63, 68, 77, 78, 80, 81, 83-94, and 99-104 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,593,509 to Zuppero et al. 
Zuppero et al. clearly teaches a portable thermo-photovoltaic power source, comprising: 
at least one burner (40); and 
at least one thermophotovoltaic converter (TPV, see Figure 1) thermally couplable to the at least one burner, the at least one thermophotovoltaic converter having: 
a photon emitter (50) configured to be thermally couplable to the at least one burner; and 
at least one photovoltaic cell (60) configured to be thermally couplable to a heat exchanger (90). 
With regards to claim 5, Zuppero et al. discloses: 
the at least one burner including no more than one burner. 

With regards to claim 6, Zuppero et al. discloses: 
the at least one burner including a plurality of burners (800; see Figure 16A; see column 14, lines 3-4). 
With regards to claim 8, Zuppero et al. discloses: 
the at least one burner being configured for substantially stoichiometric combustion. 
With regards to claim 9, Zuppero et al. discloses: 
at least a portion of a component chosen from the photon emitter and a component thermally couplable to the photon emitter is located in an exhaust stream from the at least one burner (see Figures 1 and 2). 
With regards to claim 10, Zuppero et al. discloses: 
the at least one thermophotovoltaic converter has an electrical power output capacity of no more than 50 KWe (see column 4, lines 34-36). 
With regards to claim 11, Zuppero et al. discloses: 
the at least one thermophotovoltaic converter has an electrical power output capacity of no more than 5 KWe (see column 4, lines 34-36). 
With regards to claim 12, Zuppero et al. discloses: 
the outside surfaces of the photon emitter are coated with a material configured to increase thermal emissivity (see column 3, lines 20-26 and column 4, lines 45-49). 
With regards to claim 19, Zuppero et al. discloses: 
at least one burner (40); 
at least one thermophotovoltaic converter (TPV; see Figure 1), the at least one thermophotovoltaic converter having a photon emitter (50) and at least one photovoltaic cell (60), the photon emitter being configured to be thermally couplable to the at least one burner; and 
a heat exchanger (see Figure 6), the heat exchanger being configured to be thermally couplable to the at least one photovoltaic cell, each one of the at least one burner and the at least one thermophotovoltaic converter and the heat exchanger being thermally couplable to at least one other of the at least one burner and the at least one thermophotovoltaic converter and the heat exchanger. 
With regards to claim 23, Zuppero et al. discloses: 
the at least one burner including no more than one burner. 
With regards to claim 24, Zuppero et al. discloses: 
the at least one burner includes a plurality of burners (800; see Figure 16A; see column 14, lines 3-4). 
With regards to claim 26, Zuppero et al. discloses: 
the at least one burner being configured for substantially stoichiometric combustion. 
With regards to claim 27, Zuppero et al. discloses: 
at least a portion of a component chosen from the photon emitter and a component thermally couplable to the photon emitter is located in an exhaust stream from the at least one burner (see Figures 1 and 2). 
With regards to claim 28, Zuppero et al. discloses: 
the at least one thermophotovoltaic converter has an electrical power output capacity of no more than 50 KWe (see column 4, lines 34-36). 

With regards to claim 29, Zuppero et al. discloses: 
the at least one thermophotovoltaic converter has an electrical power output capacity of no more than 5 KWe (see column 4, lines 34-36). 
With regards to claim 30, Zuppero et al. discloses: 
the photon emitter being coated with a material configured to increase thermal emissivity (see column 3, lines 20-26 and column 4, lines 45-49). 
With regards to claim 37, Zuppero et al. discloses: 
the at least one photovoltaic cell and the heat exchanger are spaced apart from each other (see Figure 1). 
With regards to claim 44, Zuppero et al. discloses: 
a heating system (see Figure 1) including: 
at least one burner (40); 
at least one igniter (280) configured to ignite the at least one burner; 
a fluid motivator assembly (100) including an electrically powered prime mover; and 
a heat exchanger (90) fluidly couplable to the fluid motivator assembly; and 
at least one thermophotovoltaic converter (see Figure 1) having a photon emitter (50) and at least one photovoltaic cell (60), the photon emitter being thermally couplable to the at least one burner, the at least one photovoltaic cell being thermally couplable to the heat exchanger. 


With regards to claim 45, Zuppero et al. discloses: 
the combined heat and power device includes a heating appliance (see column 3, lines 27-36) chosen from a furnace, a boiler, and a water heater (see column 3, line 33). 
With regards to claim 49, Zuppero et al. discloses: 
the at least one burner includes no more than one burner. 
With regards to claim 50, Zuppero et al. discloses: 
the at least one burner includes a plurality of burners (800; see Figure 16A; see column 14, lines 3-4). 
With regards to claim 52, Zuppero et al. discloses: 
the at least one burner is configured for substantially stoichiometric combustion. 
With regards to claim 53, Zuppero et al. discloses: 
at least a portion of a component chosen from the photon emitter and a component thermally couplable to the photon emitter is located in an exhaust stream from the at least one burner (see Figures 1 and 2). 
With regards to claim 54, Zuppero et al. discloses: 
the at least one thermophotovoltaic converter has an electrical power output capacity of no more than 50 KWe (see column 4, lines 34-36). 
With regards to claim 55, Zuppero et al. discloses: 
the at least one thermophotovoltaic converter has an electrical power output capacity of no more than 5 KWe (see column 4, lines 34-36). 
With regards to claim 56, Zuppero et al. discloses: 
the photon emitter being coated with a material configured to increase thermal emissivity (see column 3, lines 20-26 and column 4, lines 45-49). 
With regards to claim 63, Zuppero et al. discloses: 
the at least one photovoltaic cell and the heat exchanger are spaced apart from each other (see Figure 1). 
With regards to claim 68, Zuppero et al. discloses: 
a controller (see claims 26 and 41) configured to control at least one component chosen from the at least one burner, the at least one thermophotovoltaic converter (TPV), and the prime mover. 
With regards to claim 77, Zuppero et al. discloses: 
a recuperator (see column 2, lines 63-65 and column 3, lines 14-19) configured to pre-heat at least one fluid chosen from inlet air to the at least one burner and inlet fuel to the at least one burner with exhaust gas from the at least one burner. 
With regards to claim 78, Zuppero et al. discloses: 
the combined heat and power device being configured to be electrically couplable to an electrical bus transfer switch. 
With regards to claim 80, Zuppero et al. discloses: 
the fluid motivator assembly including a blower assembly (100) and the prime mover includes a blower motor. 
With regards to claim 81, Zuppero et al. discloses: 
the fluid motivator assembly includes a water circulator pump and the prime mover includes a pump motor. 
With regards to claim 83, Zuppero et al. discloses: 
a heating system (see Figures 1) including: 
at least one burner (40); 
at least one igniter (280) configured to ignite the at least one burner; 
a fluid motivator assembly (100) including an electrically powered prime mover; and 
a heat exchanger (90) fluidly couplable to the fluid motivator assembly; 
at least one thermophotovoltaic converter (see Figure 1) having a photon emitter (50) and at least one photovoltaic cell (60), the photon emitter being thermally couplable to the at least one burner, the at least one photovoltaic cell being thermally couplable to the heat exchanger; and 
an electrical battery (see column 2, lines 31-35) electrically connectable to the at least one igniter and the prime mover. 
With regards to claim 84, Zuppero et al. discloses: 
a battery connection controller (see column 2, lines 31-35) capable of being  configured to electrically connect the electrical battery to the at least one igniter and the prime mover. 
With regards to claim 85, Zuppero et al. discloses: 
the battery connection controller (see column 2, lines 31-35) being further capable of being configured to electrically connect the electrical battery to the at least one igniter and the prime mover automatically responsive to loss of electrical power from an electrical power grid. 
With regards to claim 86, Zuppero et al. discloses: 
the battery connection controller (see column 2, lines 31-35) being further capable of being configured to electrically connect the electrical battery to the at least one igniter and the prime mover manually responsive to actuation by a user. 
With regards to claim 87, Zuppero et al. discloses: 
the battery connection controller (see column 2, lines 31-35) being further capable of being configured to electrically connect the electrical battery to the at least one thermophotovoltaic converter to charge the electrical battery. 
With regards to claim 88, Zuppero et al. discloses: 
the fluid motivator assembly includes a blower assembly (100) and the prime mover includes a blower motor. 
With regards to claim 89, Zuppero et al. discloses: 
the fluid motivator assembly (100) includes a water circulator pump and the prime mover includes a pump motor. 
With regards to claim 90, Zuppero et al. discloses: 
the heat exchanger being configurable to direct fluid disposed therein to at least one destination chosen from an interior environment of a building, ambient environment exterior a building, and a thermal storage reservoir. 
With regards to claim 91, Zuppero et al. discloses: 
the thermal storage reservoir including a water tank. 
With regards to claim 92, Zuppero et al. discloses: 
the at least one thermophotovoltaic converter has an electrical power output of no more than 50 KWe (see column 4, lines 34-36). 
With regards to claim 93, Zuppero et al. discloses: 
the at least one thermophotovoltaic converter has an electrical power output of no more than 5 KWe (see column 4, lines 34-36). 

With regards to claim 94, Zuppero et al. discloses: 
a heating system (see Figure 1) including: 
at least one burner (40); 
at least one igniter (280) configured to ignite the at least one burner; 
a fluid motivator assembly (100) including an electrically powered prime mover; and 
a heat exchanger (90) fluidly couplable to the fluid motivator assembly; and 
at least one thermophotovoltaic converter having a photon emitter (50) and at least one photovoltaic cell (60); 
the photon emitter being thermally couplable to the at least one burner, 
the at least one photovoltaic cell being thermally couplable to the heat exchanger, and 
the thermophotovoltaic converter being electrically couplable to the prime mover. 
With regards to claim 99, Zuppero et al. discloses: 
the electrical power output of the at least one thermophotovoltaic converters at least 100 W (see column 8, line 64). 
With regards to claim 100, Zuppero et al. discloses: 
an electrical battery (see column 2, lines 31-35). 
With regards to claim 101, Zuppero et al. discloses: 
a battery connection controller capable of being configured to electrically connect the electrical battery to the at least one igniter and the prime mover. 

With regards to claim 102, Zuppero et al. discloses: 
the battery connection controller being further capable of being configured to electrically connect the electrical battery to the at least one at least one thermophotovoltaic converter to charge the electrical battery. 
With regards to claim 103, Zuppero et al. discloses: 
the fluid motivator assembly including a blower assembly (100) and the prime mover includes a blower motor. 
With regards to claim 104, Zuppero et al. discloses: 
the fluid motivator assembly including a water circulator pump and the prime mover includes a pump motor. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4, 20-22, and 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,593,509 to Zuppero et al. in view of U.S. Patent No. 6,126,888 to Goldstein. 
Zuppero et al. clearly teaches a portable thermo-photovoltaic power source as described above (see paragraph 11). 
However, it fails to disclose the at least one burner including a single-ended recuperative burner. 
Goldstein discloses a method for manufacturing strong materials and other ceramic structures, comprising: 
a single-ended recuperative burner (see Figure 5a; see column 6, lines 52-55). 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the recuperative burner disclosed by Goldstein on the portable thermo-photovoltaic power source disclosed by Zuppero et al., for the purpose of providing a simple burner structure. 
With regards to claim 2, Goldstein discloses: 
the at least one burner including a nozzle burner (see Figure 5a) and a venturi burner (see Figure 5a). 
With regards to claim 4, Goldstein discloses: 
the at least one burner including a porous burner (see Figure 5a; see column 6, lines 47-55 “rayon or other fibers are woven into the surface”). 
With regards to claim 20, Goldstein discloses: 
the at least one burner including a nozzle burner (see Figure 5a) and a venturi burner (see Figure 5a). 
With regards to claim 21, Goldstein discloses: 
the at least one burner includes a single-ended recuperative burner (see column 6, lines 52-55). 
With regards to claim 22, Goldstein discloses: 
the at least one burner includes a porous burner (see Figure 5a; see column 6, lines 47-55 “rayon or other fibers are woven into the surface”). 
With regards to claim 46, Goldstein discloses: 
the at least one burner including a nozzle burner (see Figure 5a) and a venturi burner (see Figure 5a). 
With regards to claim 47, Goldstein discloses: 
the at least one burner includes a single-ended recuperative burner (see column 6, lines 52-55). 
With regards to claim 48, Goldstein discloses: 
the at least one burner includes a porous burner (see Figure 5a; see column 6, lines 47-55 “rayon or other fibers are woven into the surface”). 

Claims 7, 25, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,593,509 to Zuppero et al. in view of U.S. Patent Application Publication No. 2006/0134569 A1 to Coombe. 
Zuppero et al. clearly teaches a portable thermo-photovoltaic power source as described above (see paragraph 11). 
However, it fails to disclose the at least one burner being configured to combust using an enrichment agent chosen from oxygen-enriched air and hydrogen-enriched combustion. 
Coombe discloses in situ membrane-based oxygen enrichment for direct energy conversion methods, comprising: 
at least one burner (8) being configured to combust using an enrichment agent chosen from oxygen-enriched air and hydrogen-enriched combustion (see paragraphs [0002], [0005], [0007], [0010], [0011], [0012], [0019], and [0023]). 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the agents disclosed by Coombe on the portable thermo-photovoltaic power source disclosed by Zuppero et al., for the purpose of reducing “the overall mass flow necessary for oxidation of a given mass flow of fuel (reduction in nitrogen), thereby enabling burner volume reductions” (see paragraph [0011]). 


With regards to claim 25, Coombe discloses: 
the at least one burner is configured to combust using an enrichment agent chosen from oxygen-enriched air and hydrogen-enriched combustion (see paragraphs [0002], [0005], [0007], [0010], [0011], [0012], [0019], and [0023]). 
With regards to claim 51, Coombe discloses: 
the at least one burner is configured to combust using an enrichment agent chosen from oxygen-enriched air and hydrogen-enriched combustion (see paragraphs [0002], [0005], [0007], [0010], [0011], [0012], [0019], and [0023]). 

Claims 13, 16, 31, 34, 57, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,593,509 to Zuppero et al. in view of common knowledge in the art. 
Zuppero et al. clearly teaches a portable thermo-photovoltaic power source as described above (see paragraph 11). 
However, it fails to disclose specific materials for specific components. 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use a material chosen from at least one of silicon carbide, carbon, an inorganic ceramic, a silicon ceramic, a ceramic metal composite, a carbon glass composite, a carbon ceramic composite, zirconium diboride, and aluminum oxide with addition of magnesium oxide, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
With regards to claim 16, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a material chosen from silicon carbide, an iron-chromium-aluminum alloy, a superalloy, a MAX-phase alloy, alumina, and zirconium diboride to make at least one surface chosen from the photon emitter and the at least one photovoltaic cell, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
With regards to claim 31, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a material chosen from at least one of silicon carbide, carbon, an inorganic ceramic, a silicon ceramic, a ceramic metal composite, a carbon glass composite, a carbon ceramic composite, zirconium diboride, and aluminum oxide with addition of magnesium oxide, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
With regards to claim 34, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a material chosen from silicon carbide, an iron-chromium-aluminum alloy, a superalloy, a MAX-phase alloy, alumina, and zirconium diboride to make at least one surface chosen from the photon emitter and the at least one photovoltaic cell, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
With regards to claim 57, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a material chosen from at least one of silicon carbide, carbon, an inorganic ceramic, a silicon ceramic, a ceramic metal composite, a carbon glass composite, a carbon ceramic composite, zirconium diboride, and aluminum oxide with addition of magnesium oxide, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
With regards to claim 60, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a material chosen from silicon carbide, an iron-chromium-aluminum alloy, a superalloy, a MAX-phase alloy, alumina, and zirconium diboride to make at least one surface chosen from the photon emitter and the at least one photovoltaic cell, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 

Claims 14, 17, 32, 35, 36, 58, 61, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,593,509 to Zuppero et al. in view of U.S. Patent Application Publication No. 2015/0083180 A1 to Lang. 
Zuppero et al. clearly teaches a portable thermo-photovoltaic power source as described above (see paragraph 11). 
However, it fails to disclose the photon emitter including an electrically conductive tile arranged to face toward heat from the at least one burner. 
Lang discloses systems, methods and/or apparatus for thermoelectric energy generation, comprising: 
electrically conductive tiles (Alpha Voltaic Conversion Layer SiC tiles). 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the tiles disclosed by Lang on the portable thermo-photovoltaic power source disclosed by Zuppero et al., for the purpose of creating heat radiation dispersing walls. 
With regards to claim 17, Lang discloses: 
the at least one photovoltaic cell includes at least one thermal transfer enhancement feature (holes; see paragraphs [0132] and [0164]) chosen from a plurality of divots defined in the at least one photovoltaic cell, a plurality of formed shapes, and a thermal grease disposed on the at least one photovoltaic cell. 
With regards to claim 32, Lang discloses: 
the photon emitter includes an electrically conductive tile arranged to face toward heat from the at least one burner. 
With regards to claim 35, Lang discloses: 
the at least one photovoltaic cell includes at least one thermal transfer enhancement feature (holes; see paragraphs [0132] and [0164]) chosen from a plurality of divots defined in the at least one photovoltaic cell, a plurality of formed shapes, and a thermal grease disposed on the at least one photovoltaic cell. 
With regards to claim 36, Lang discloses: 
the at least one photovoltaic cell and the heat exchanger physically contact each other (see Figure 27). 
With regards to claim 58, Lang discloses: 
the photon emitter includes an electrically conductive tile arranged to face toward heat from the at least one burner. 

With regards to claim 61, Lang discloses: 
the at least one photovoltaic cell includes at least one thermal transfer enhancement feature (holes; see paragraphs [0132] and [0164]) chosen from a plurality of divots defined in the at least one photovoltaic cell, a plurality of formed shapes, and a thermal grease disposed on the at least one photovoltaic cell. 
With regards to claim 62, Lang discloses: 
the at least one photovoltaic cell and the heat exchanger physically contact each other (see Figure 27). 

Claims 15, 33, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,593,509 to Zuppero et al. in view of U.S. Patent No. 6,218,607 B1 to Mulligan et al. 
Zuppero et al. clearly teaches a portable thermo-photovoltaic power source as described above (see paragraph 11). 
However, it fails to disclose at least one surface chosen from the photon emitter and the at least one photovoltaic cell includes a plurality of fins. 
Mulligan et al. discloses a compact man-portable thermophotovoltaic battery charger, comprising: 
an emitter having radial fins (124; see Figure 19). 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the fins disclosed by Mulligan et al. on the portable thermo-photovoltaic power source disclosed by Zuppero et al., for the purpose of “increasing temperature of the radiating body 122” (see column 4, lines 57-59). 

With regards to claim 33, Mulligan et al. discloses: 
at least one surface chosen from the photon emitter and the at least one photovoltaic cell includes a plurality of fins (124; see Figure 19). 
With regards to claim 59, Mulligan et al. discloses: 
at least one surface of chosen from the photon emitter and the at least one photovoltaic cell includes a plurality of fins (124; see Figure 19). 

Claims 18, 43, and 82 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,593,509 to Zuppero et al. in view of U.S. Patent No. 4,707,560 to Hottel et al. 
Zuppero et al. clearly teaches a portable thermo-photovoltaic power source as described above (see paragraph 11). 
However, it fails to disclose the thermophotovoltaic converter including an enclosed device having an atmosphere controllable between the photon emitter and the at least one photovoltaic cell, the thermophotovoltaic converter being configured to at least reduce accumulation of at least one material chosen from material evaporated from the photon emitter and material sublimed from the photon emitter on the at least one photovoltaic cell.
Hottel et al. discloses thermophotovoltaic technology, comprising: 
an enclosed device (see Figure 7) having an atmosphere controllable (see column 7, line 61 to column 8, line 18) between the photon emitter and the at least one photovoltaic cell, the thermophotovoltaic converter being configured to at least reduce accumulation of at least one material chosen from material evaporated from the photon emitter and material sublimed from the photon emitter on the at least one photovoltaic cell. 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the controlled atmosphere disclosed by Hottel et al. on the portable thermo-photovoltaic power source disclosed by Zuppero et al., for the purpose of “obtain thermal denitration, oxidation of the carbon, and sintering of the resulting ytterbium oxide” (see column 8, lines 7-18). 
With regards to claim 43, Hottel et al. discloses: 
an enclosed device having an atmosphere controllable between the photon emitter and the at least one photovoltaic cell, the thermophotovoltaic converter being configured to at least reduce accumulation of at least one material chosen from material evaporated from the photon emitter and material sublimed from the photon emitter on the at least one photovoltaic cell. 
With regards to claim 82, Hottel et al. discloses: 
an enclosed device having an atmosphere controllable between the photon emitter and the at least one photovoltaic cell, the thermophotovoltaic converter being configured to at least reduce accumulation of at least one material chosen from material evaporated from the photon emitter and material sublimed from the photon emitter on the at least one photovoltaic cell. 

Claims 38 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,593,509 to Zuppero et al. in view of U.S. Patent No. 5,932,885 to DeBellis et al. 
Zuppero et al. clearly teaches a portable thermo-photovoltaic power source as described above (see paragraph 11). 
However, it fails to disclose at least one thermal coupler chosen from thermal interface material disposed in thermal contact with the at least one photovoltaic cell and the heat exchanger and a heat pipe disposed in thermal contact with the at least one photovoltaic cell and the heat exchanger. 
DeBellis et al. discloses a thermophotovoltaic electric generator, comprising: 
at least one thermal coupler (see column 2, line 56 to column 2, line 24) chosen from thermal interface material disposed in thermal contact with the at least one photovoltaic cell and the heat exchanger and a heat pipe disposed in thermal contact with the at least one photovoltaic cell and the heat exchanger. 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the thermal coupler disclosed by DeBellis et al. on the portable thermo-photovoltaic power source disclosed by Zuppero et al., for the purpose of improving thermal stress resistance. 
With regards to claim 64, DeBellis et al. discloses: 
at least one thermal coupler (see column 2, line 56 to column 2, line 24) chosen from thermal interface material disposed in thermal contact with the at least one photovoltaic cell and the heat exchanger and a heat pipe disposed in thermal contact with the at least one photovoltaic cell and the heat exchanger. 

Claims 69-76, 95, and 96 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,593,509 to Zuppero et al. in view of U.S. Patent Application Publication No. 2011/0000407 A1 to Bassett. 
Zuppero et al. clearly teaches a portable thermo-photovoltaic power source as described above (see paragraph 11). 
However, it fails to disclose at least one temperature sensor and at least one electricity sensor. 
Bassett disclose waste oil electrical generation systems, comprising: 
at least one temperature sensor (590); and 
at least one electricity sensor (see paragraph [0137]). 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the sensors disclosed by Bassett on the portable thermo-photovoltaic power source disclosed by Zuppero et al., for the purpose of monitoring the operational parameters of the portable thermo-photovoltaic power source. 
With regards to claim 70, Bassett discloses: 
a transceiver (see paragraph [0137]) configured to transmit and receive data regarding the at least one temperature sensor and the at least one electricity sensor. 
With regards to claim 71, Zuppero et al. discloses: 
the controller being further configured to modulate electricity output from the at least thermophotovoltaic converter (TPV). 
With regards to claim 72, Zuppero et al. discloses: 
the controller being further configured to modulate electricity output from the at least one thermophotovoltaic converter based upon an attribute chosen from a number of burners and a number of thermophotovoltaic converter (TPV). 


With regards to claim 73, Zuppero et al. discloses: 
the at least one burner includes a plurality of burners and the at least one thermophotovoltaic converter includes a plurality of thermophotovoltaic converter (TPVs); and 
the controller is further configured to turn on ones of the plurality of burners that are thermally couplable to ones of the plurality of thermophotovoltaic converter before turning on ones of the plurality of burners that are not thermally couplable to ones of the plurality of thermophotovoltaic converter (TPVs). 
With regards to claim 74, Zuppero et al. discloses: 
the at least one burner includes a plurality of burners and the at least one thermophotovoltaic converter includes a plurality of thermophotovoltaic converter (TPVs); and 
the controller is further configured to turn off ones of the plurality of burners that are not thermally couplable to ones of the plurality of thermophotovoltaic converter (TPVs) before turning off ones of the plurality of burners that are thermally couplable to ones of the plurality of thermophotovoltaic converter (TPV)s. 
With regards to claim 75, Zuppero et al. in view of Bassett disclose: 
power electronics (see paragraph [0138] of Bassett) configured to perform at least one function chosen from boosting DC voltage and inverting DC electrical power to AC electrical power. 



With regards to claim 76, Zuppero et al. in view of Bassett disclose: 
the power electronics being disposed in thermal communication with at least one fluid chosen from inlet air to the at least one burner and inlet fuel to the at least one burner. 
With regards to claim 95, Bassett discloses:
a DC-AC inverter (598; see paragraphs [0087], [0092], and [0139]). 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the inverter disclosed by Bassett on the portable thermo-photovoltaic power source disclosed by Zuppero et al., for the purpose of transforming the DC power generated by the PV cells into household AC power. 
With regards to claim 96, Zuppero et al. in view of Bassett disclose: 
the prime mover including an AC motor, the prime mover being capable of being electrically coupled to receive AC electrical power from the DC-AC inverter. 

Claim 79 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,593,509 to Zuppero et al. in view of U.S. Patent No. 8,957,298 B2 to Orem. 
Zuppero et al. clearly teaches a portable thermo-photovoltaic power source as described above (see paragraph 11). 
However, it fails to disclose a resistive heating element electrically connectable to the at least one thermophotovoltaic converter (TPV). 
Orem discloses apparatus, systems and methods for electrical power generation from heat, comprising: 
a resistive heating element (see column 8, lines 14-16) electrically connectable to the at least one thermophotovoltaic converter (TPV). 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the resistive heating element disclosed by Orem on the portable thermo-photovoltaic power source disclosed by Zuppero et al., for the purpose of heating the power source. 

Claims 97 and 98 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,593,509 to Zuppero et al. in view of U.S. Patent Application Publication No. 2011/0284059 A1 to Celanovic et al. 
Zuppero et al. clearly teaches a portable thermo-photovoltaic power source as described above (see paragraph 11). 
However, it fails to disclose a DC-DC boost converter. 
Celanovic et al. discloses thermophotovoltaic energy generation, comprising: 
a DC-DC boost converter (see paragraph [0131]). 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the a DC-DC boost converter disclosed by Celanovic et al. on the portable thermo-photovoltaic power source disclosed by Zuppero et al., for the purpose of controlling the voltage to a predetermined amount at all times. 
With regards to claim 97, Zuppero et al. in view of Celanovic et al. discloses: 
a controller configured to control at least one component chosen from the at least one burner, the at least one thermophotovoltaic converter (TPV), and the prime mover, the controller being electrically coupled to receive DC electrical power from the DC-DC boost converter. 
Allowable Subject Matter
Claims 39-42 and 65-67 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter. 
The prior art of record, taken alone or in combination, does not teach or suggest a combined heat and power module as recited by dependent claim 39, wherein: 
the heat exchanger includes a first tube bank and a second tube bank; and 
the at least one thermophotovoltaic converters disposed intermediate the first tube bank and the second tube bank. 
The prior art of record, taken alone or in combination, does not teach or suggest a combined heat and power module as recited by dependent claim 42, comprising: 
a structure configured to restrict exhaust from the at least one burner to portions of the heat exchanger that are thermally couplable with the at least one thermophotovoltaic converter (TPV). 
The prior art of record, taken alone or in combination, does not teach or suggest combined heat and power device as recited by dependent claim 65, wherein: 
the heat exchanger includes a first tube bank and a second tube bank; and 
the at least one thermophotovoltaic converters disposed intermediate the first tube bank and the second tube bank. 
Dependent claims 40, 41, 66, and 67 are considered allowable due to their respective dependence on allowable dependent claims 39 and 65. 
Conclusion
The prior art made of record in the Notice of References Cited (PTO-892) and not relied upon is considered pertinent to applicant’s disclosure.  They are the result of a search that includes the inventive concept and are considered pertinent to significant unclaimed features of the disclosed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021. The examiner can normally be reached 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        December 17, 2022